Title: [Diary entry: 22 October 1770]
From: Washington, George
To: 

Monday 22d. As it began to Snow about Midnight, & continued pretty steadily at it, it was about ½ after Seven before we left our Incampment. At the distance of about 8 Miles we came to the Mouth of Yellow Creek (to the West) opposite to, or rather below which, appears to be a long bottom of very good Land, and the Assent to the Hills apparently gradual. There is another pretty large bottom of very good Land about two or 3 Miles above this. About 11 or 12 Miles from this, & just above what is calld the long Island (which tho so distinguishd is not very remarkable for length breadth or goodness) comes in on the East side the River, a small Creek or Run the name of which I coud not learn; and a Mile or two below the Island, on the West Side, comes in big stony Creek (not larger in appearance than the other) on

neither of which does there seem to be any large bottoms or body’s of good Land. About 7 Miles from the last Mentiond Creek 28 from our last Incampment, and about 75 from Pittsburg, we came to the Mingo Town Situate on the West side the River a little above the Cross Creeks. This place contains abt. Twenty Cabbins, & 70 Inhabitants of the Six Nation. Had we set of early, & kept pritty constantly at it, we might have reachd lower than this place today; as the Water in many places run pretty swift, in general more so than yesterday. The River from Fort Pitt to the Logs Town has some ugly Rifts & Shoals, which we found somewhat difficult to pass, whether from our inexperience of the Channel, or not, I cannot undertake to say. From the Logs Town to the Mouth of little Bever Creek is much the same kind of Water; that is, Rapid in some places—gliding gently along in others, and quite still in many. The Water from little Bever Creek to the Mingo Town, in general, is swifter than we found it the preceeding day, & without any shallows, there being some one part or other always deep which is a natural consequence as the River in all the distance from Fort Pitt to this Town has not widend any at all nor doth the bottoms appear to be any larger. The Hills which come close to the River opposite to each bottom are steep; & on the side in view, in many places, Rocky & cragged; but said to abound in good land on the Top. These are not a range of Hills but broken, & cut in two as if there were frequent water courses running through (which however we did not perceive to be the case consequently they must be small if any). The River along down abounds in Wild Geese, and severl. kinds of Ducks but in no great quantity. We killd five wild Turkeys today. Upon our arrival at the Mingo Town we receivd the disagreeable News of two Traders being killd at a Town calld the Grape Vine Town, 38 Miles below this; which causd us to hesitate whether we shoud proceed or not, & wait for further Intelligence. 